[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              January 25, 2007
                             No. 06-13813                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                  D. C. Docket No. 04-00021-CV-CDL-4

LAURA PALMER,


                                                           Plaintiff-Appellant,

                                  versus

STEWART COUNTY SCHOOL DISTRICT,
BETTYE RAY, Dr., individually
and in her official capacity
as Superintendant of Stewart
County School District,


                                                        Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (January 25, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Laura Palmer, proceeding pro se, appeals the district court’s order

dismissing her 42 U.S.C. § 1981 disparate pay claim against Bettye Ray as barred

by the statute of limitations. Palmer, a black woman, brought her initial suit

against Stewart County School District (“SCSD”) and Dr. Bettye Ray, individually

and in her official capacity. She alleged, among other things, racial discrimination

and retaliation in violation of 42 U.S.C. §§ 1981 and 1983. During the bench trial,

the district court granted judgment as a matter of law on Palmer’s discriminatory

pay claims because the claims were time-barred. The court found in favor of

SCSD and Ray on all Palmer’s claims except her claim for back overtime pay

under the Fair Labor Standards Act.

        Palmer appealed and we vacated solely as to the § 1981 pay discrimination

claims brought against Ray in her individual capacity. We asked the district court

to consider whether Palmer’s cause of action could have been brought under §

1981 prior to the 1991 amendments. Palmer v. Stewart County Sch. Dist., No. 05-

15721, slip op. at 6 (11th Cir. May 10, 2006). On remand, the district court found

that the plaintiff’s pay discrimination claim related to her initial terms of

employment, and therefore were actionable under § 1981 prior to the amendments

and now time-barred. Palmer appeals, arguing that her claim became actionable

only after the 1991 Civil Rights Act amendments, and therefore should be

governed by 28 U.S.C. § 1658 and not time-barred.

                                            2
                                 Standard of Review

      We review the district court’s grant of a judgment as a matter of law de

novo, considering the evidence in the light most favorable to the non-moving party.

Abel v. Dubberly, 210 F.3d 1334, 1337 (11th Cir. 2000). We review the district

court’s “interpretation and application of a statute of limitations de novo.” United

States v. Carrell, 252 F.3d 1193, 1198 (11th Cir. 2001).

                                      Discussion

      Palmer argues that the catch-all statute of limitation of 28 U.S.C. § 1658

applies to her claim, because her cause of action would not have been actionable

prior to the Civil Rights Act of 1991 that amended § 1981. Specifically, she

alleges the salary modifications that were made during her first four months of

employment would not have been actionable under Patterson v. McLean Credit

Union, 491 U.S. 164, 176-82, 109 S. Ct. 2363, 105 L. Ed. 2d 132 (1989).

      In Patterson, the Supreme Court limited claims under § 1981 to those

alleging discrimination in the formation of new contracts or in the use of legal

processes to enforce existing contracts. 491 U.S. at 176-82. Congress quickly

amended the statute to provide coverage of a broader scope of claims, but prior to

doing so passed § 1658. Section 1658 created a “catch-all” statute of limitations

that applies a four year limitations period to causes of action that came available

after its passage. 28 U.S.C. § 1658(a). This statute of limitations applies to claims

                                           3
under § 1981 that were not actionable before amendments. Jones v. R.R. Donnelly

& Sons Co., 541 U.S. 369, 382, 124 S. Ct. 1836, 1845, 158 L. Ed. 2d 645 (2004).

Actions which were available prior to the amendments are still subject to a

“borrowed” statute of limitations, which in Georgia is two years. Id.; Hill v.

Metropolitan Atlanta Rapid Transit Authority, 841 F.2d 1533, 1545-1546 (11th

Cir. 1988).

       In her complaint, Palmer alleged only that Ray discriminated against her

when she began her employment by not offering her the same pay and benefits as

the white employee who previously held her position received. She did not allege

any wrongdoing regarding salary modifications. At the bench trial on her other

claims, Palmer introduced evidence regarding the modifications that had occurred

in the first four months of her employment. Despite this later evidence, Palmer’s §

1981 claim was that she suffered discrimination at contract formation and Palmer

could have brought this claim prior to Civil Rights Act of 1991.

       Because her claim was cognizable prior to the amendments, the system of

borrowed statute of limitations applies, and her claim is time barred. Therefore, we

affirm the district court.

AFFIRMED.




                                          4